Case 2:20-cv-00381-JRS-DLP Document 31 Filed 08/02/21 Page 1 of 7 PageID #: 1018




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       TERRE HAUTE DIVISION

 SONNY DAVIS,                                                  )
                                                               )
                                   Plaintiff,                  )
                                                               )
                              v.                               )          No. 2:20-cv-00381-JRS-DLP
                                                               )
 JERRY SNYDER, et al.                                          )
                                                               )
                                   Defendants.                 )

 ORDER GRANTING UNOPPOSED MOTION FOR PARTIAL SUMMARY JUDGMENT
             EXHAUSTION OF ADMINISTRATIVE REMEDIES

          Sonny Davis, an inmate at Wabash Valley Correctional Facility, is proceeding against the

 defendants on claims relating to his placement in disciplinary restrictive status housing. He is

 proceeding on First Amendment retaliation claims and Eighth Amendment conditions of

 confinement claims.

          The defendants have moved for partial summary judgment. They argue that Mr. Davis

 failed to exhaust his available administrative remedies on his retaliation claims before filing this

 lawsuit. 1 Mr. Davis has not filed a response, and the time to do so has passed. For the reasons

 explained below, the motion for partial summary judgment is GRANTED, and Mr. Davis' First

 Amendment claims are DISMISSED without prejudice.

                                               I.
                                   SUMMARY JUDGMENT STANDARD

          A motion for summary judgment asks the Court to find that the movant is entitled to

 judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed.


 1
   The defendants also argue that Mr. Davis failed to exhaust Fourteenth Amendment due process claims alleging a
 lack of meaningful and periodic reviews of his placement in segregation. See dkt. 29, p. 14. Because Mr. Davis is not
 proceeding on a Fourteenth Amendment due process claim, the Court need not consider this argument. See dkt. 20
 (Order on plaintiff's motion to amend screening order).
Case 2:20-cv-00381-JRS-DLP Document 31 Filed 08/02/21 Page 2 of 7 PageID #: 1019




 R. Civ. P. 56(a). A party must support any asserted disputed or undisputed fact by citing to specific

 portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

 A party may also support a fact by showing that the materials cited by an adverse party do not

 establish the absence or presence of a genuine dispute or that the adverse party cannot produce

 admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations

 must be made on personal knowledge, set out facts that would be admissible in evidence, and show

 that the affiant is competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly

 support a fact in opposition to a movant's factual assertion can result in the movant's fact being

 considered undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

         In deciding a motion for summary judgment, the only disputed facts that matter are material

 ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.'" Daugherty

 v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018). The Court views the record in the light most

 favorable to the non-moving party and draws all reasonable inferences in that party's favor. Skiba

 v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make

 credibility determinations on summary judgment because those tasks are left to the factfinder.

 Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court need only consider the cited

 materials and need not "scour the record" for evidence that is potentially relevant to the summary

 judgment motion. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573−74 (7th Cir. 2017) (quotation

 marks omitted); see also Fed. R. Civ. P. 56(c)(3).




                                                    2
Case 2:20-cv-00381-JRS-DLP Document 31 Filed 08/02/21 Page 3 of 7 PageID #: 1020




                                                    II.
                                                BACKGROUND

          A. Mr. Davis' claims

          Restrictive status housing is a form of disciplinary segregation. Dkt. 28-8, para. 8. It is for

 prisoners who pose a security threat in general population. Id.

          Mr. Davis has been in department-wide restrictive status housing since April 15, 2013. Id.

 at para. 10. He has been ordered to remain there until October 1, 2035. Dkt. 28-8, p. 1. He is

 proceeding in this lawsuit on the following claims: (1) Eighth Amendment claims alleging that his

 prolonged isolation in restrictive status housing has caused significant harm to his physical,

 emotional, and psychological well-being; (2) Eighth Amendment claims alleging that inmates in

 restrictive status housing are denied adequate nutrition and hygiene products; and (3) First

 Amendment retaliation claims alleging that he was placed in restrictive status housing for refusing

 to dismiss lawsuits against prison officials. Dkt. 20, p. 2.

          B. Offender grievance process

          The Indiana Department of Correction (IDOC) maintains an offender grievance process.

 See generally dkt. 28-1 (Wellington affidavit). To successfully raise an issue through the grievance

 process, prisoners must submit a formal written grievance, followed by a facility-level appeal,

 followed by a department-level appeal. Dkt. 28-1, paras. 12, 23, 34, 47, 29. 2

          The offender grievance process is "the only administrative remedy officially recognized by

 the Department for grievable issues." Dkt. 28-2, p. 4; dkt. 28-3, p. 3; dkt. 28-4, p. 3; dkt. 28-5,

 pp. 2-3; dkt. 28-6, p. 3.




 2
  The grievance process has been revised several times during Mr. Davis' time in restrictive status housing, but each
 version of the grievance process has this same basic structure.

                                                          3
Case 2:20-cv-00381-JRS-DLP Document 31 Filed 08/02/21 Page 4 of 7 PageID #: 1021




         The grievance process is unavailable for certain categories of prisoner complaints.

 "Classification actions or decisions, which include loss of a job, change in security level, facility

 transfers, and bed moves" may not be addressed through the grievance process. Dkt. 28-2, p. 6;

 dkt. 28-3, p. 4; dkt. 28-4, p. 4; dkt. 28-5, p. 3; dkt. 28-6, p. 4. "[A] separate classification appeals

 process is in place for this purpose." Id.

         C. Classification appeals process

         The classification appeals process allows prisoners to appeal classification decisions,

 including decisions to place inmates in restrictive status housing. Dkt. 28-8, para. 14. Prisoners

 may use the classification appeals process to appeal their classification in department-wide

 restrictive status housing. Id. To do this, the prisoner must submit a written appeal to the IDOC

 Director of Classification. Id.; dkt. 28-15, pp. 10-11; dkt. 28-16, pp. 10-11; dkt. 28-17, pp. 10-11;

 dkt. 28-18, pp. 10-11. Appeals of interfacility transfers must also be submitted to the IDOC

 Director of Classification. Id. 3

         D. Mr. Davis did not raise retaliation through the offender grievance process

         Mr. Davis submitted four grievances regarding his placement in restrictive status housing.

 Dkt. 28-1, paras. 70-78; dkt. 28-7 (grievance records). None of these grievances mentioned

 retaliation. Id.

         His first grievance (No. 103486) argued that his long-term placement in segregation was

 negatively impacting his physical, psychological, and emotional well-being—causing anxiety,

 depression, and auditory hallucinations. Dkt. 28-7, pp. 5-15. His second grievance (No. 103487)

 argued that inmates in restrictive status housing do not receive adequate nutrition. Id. at 26-27.



 3
  Like the grievance process, the classification appeals process is occasionally revised. Dkt. 28-8, para. 14. But the
 basic structure of the classification appeals process has been the same during Mr. Davis' time in restrictive status
 housing. Id.

                                                          4
Case 2:20-cv-00381-JRS-DLP Document 31 Filed 08/02/21 Page 5 of 7 PageID #: 1022




 His third grievance (No. 103489) argued that inmates in restrictive status housing do not receive

 adequate hygiene products, specifically deodorant. Id. at 28. His fourth grievance (No. 103490)

 requested a television to dampen the sounds of his auditory hallucinations. Id. at 29.

         E. Mr. Davis did not raise retaliation through the classification appeals process

         Mr. Davis successfully submitted two classification appeals regarding his placement in

 restrictive status housing. Dkt. 28-8, pp. 64, 99 (classification records). Neither of these appeals

 mentioned retaliation. Id.

         His first classification appeal argued that he was erroneously placed in a short-term

 segregation unit, thereby denying him certain privileges enjoyed by long-term segregation inmates.

 Dkt. 28-14, p. 99. His second classification appeal argued that he should be removed from

 restrictive status housing and reclassified in the ACT program. Id. at 64.

         Mr. Davis submitted one other classification appeal, but that appeal was rejected without a

 decision on the merits. Id. at 62-63. Among other things, Mr. Davis claimed that he was classified

 to restrictive status housing in retaliation for filing lawsuits and that his transfer to another facility

 was inappropriate. Id. This appeal was rejected without a decision on the merits because it was not

 sent to the IDOC Director of Classification. Id. at 62-63; dkt. 28-16, pp. 10-11. The official who

 rejected this appeal informed Mr. Davis that, "[t]his was a Central Office decision. You may appeal

 to the Director of Classification at Central Office." Dkt. 28-14, p. 63. Mr. Davis did not file another

 classification appeal on this issue. See generally 28-14.

                                                 III.
                                             DISCUSSION

         A. Exhaustion Standard

         The substantive law applicable to the motion for summary judgment is the Prison Litigation

 Reform Act ("PLRA"), which provides, "No action shall be brought with respect to prison

                                                     5
Case 2:20-cv-00381-JRS-DLP Document 31 Filed 08/02/21 Page 6 of 7 PageID #: 1023




 conditions under section 1983 . . . until such administrative remedies as are available are

 exhausted." 42 U.S.C. § 1997e; see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's

 exhaustion requirement applies to all inmate suits about prison life, whether they involve general

 circumstances or particular episodes, and whether they allege excessive force or some other

 wrong." Id. at 532 (citation omitted). The requirement to exhaust provides "that no one is entitled

 to judicial relief for a supposed or threatened injury until the prescribed administrative remedy has

 been exhausted." Woodford v. Ngo, 548 U.S. 81, 88-89 (2006) (citation omitted).

        Exhaustion of available administrative remedies "means using all steps that the agency

 holds out, and doing so properly (so that the agency addresses the issues on the merits)." Id. at 90.

 Proper use of the facility's grievance system requires a prisoner "to file complaints and appeals in

 the place, and at the time [as] the prison's administrative rules require." Pozo v. McCaughtry,

 286 F.3d 1022, 1025 (7th Cir. 2002); see also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

 Exhaustion is an affirmative defense, and the defendants bear the burden of demonstrating that

 the plaintiff failed to exhaust all available administrative remedies before filing this suit. Kaba v.

 Stepp, 458 F.3d 678, 680-81 (7th Cir. 2006). Inmates do not need to raise claims with lawyerly

 precision or name specific parties in their administrative grievances, but the grievance must inform

 prison officials about the issue and give them a chance to take corrective action. Jones v. Bock,

 549 U.S. 199, 218-19 (2007).

        B. Mr. Davis did not exhaust his available administrative remedies

        The defense argues that Mr. Davis failed to exhaust his available administrative remedies

 on his retaliation claims because he did not allege retaliation through the grievance process.

 Dkt. 29, p. 13. The Court agrees. There is no evidence that Mr. Davis alleged retaliation for filing

 lawsuits through the offender grievance process. To the extent that the classification appeals



                                                   6
Case 2:20-cv-00381-JRS-DLP Document 31 Filed 08/02/21 Page 7 of 7 PageID #: 1024




 process may have provided another avenue to raise this issue, the Court notes that Mr. Davis failed

 to successfully raise retaliation through the classification appeals process as well.

           For these reasons, the defendants' motion for partial summary judgment is GRANTED,

 and Mr. Davis' retaliation claims are DISMISSED without prejudice.

                                       IV.
                       CONCLUSION AND FURTHER PROCEEDINGS

           The motion for partial summary judgment, dkt. [28], is GRANTED. Mr. Davis'

 First Amendment retaliation claims are DISMISSED without prejudice. The Court will issue a

 pretrial schedule for the resolution of Mr. Davis' remaining Eighth Amendment claims in due

 course.

           IT IS SO ORDERED.

        Date:     8/2/2021



 Distribution:

 SONNY DAVIS
 128888
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Thomas Joseph Flynn
 INDIANA ATTORNEY GENERAL
 tom.flynn@atg.in.gov

 Brandon Alan Skates
 INDIANA ATTORNEY GENERAL
 brandon.skates@atg.in.gov




                                                   7
